UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1867


THOMASINA COFIELD GEAN,

                     Plaintiff - Appellant,

              v.

CHARLOTTE MECKLENBURG BOARD OF EDUCATION; CLASSROOM
TEACHERS ASSOCIATION; HUNTINGTOWNE FARMS ELEMENTARY
SCHOOLS; EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cv-00437-RJC-DCK; 3:18-cv-
00637-RJC-DCK)


Submitted: December 6, 2019                                 Decided: December 19, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed as modified by unpublished per curiam opinion.


Thomasina Cofield Gean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomasina Cofield Gean appeals the district court’s orders dismissing her

employment discrimination complaints with prejudice. The district court referred these

cases to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate

judge recommended granting Defendants’ motions to dismiss and advised Gean that failure

to file timely objections to this recommendation could waive appellate review of a district

court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Gean has

waived appellate review by failing to file specific objections after receiving proper notice.

See United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007). However, because we

conclude that, with respect to each Defendant, the district court lacked either subject matter

jurisdiction or personal jurisdiction, we affirm as modified to reflect dismissals without

prejudice.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED AS MODIFIED




                                              2